Citation Nr: 0028346	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-26 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 education benefits.

(The issues of increased evaluations for the residuals of a 
left ankle fracture and degenerative arthritis of the left 
wrist and a compensable evaluation for the residuals of a 
right ulna fracture are the subject of a separate Board of 
Veterans' Appeals decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran apparently had active service from September 1976 
to June 1991.

This appeal arises from a decision in September 1997 by the 
Committee on Waivers and Compromises (Committee) in the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, denying the veteran's request for waiver of 
recovery of an overpayment of Chapter 31 education benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The failure by VA to promptly process the notice of the 
veteran's reduction in credits and the veteran's negotiation 
of full Chapter 31 education payments contributed to the 
creation of the overpayment.

3.  Fault in creating the overpayment on the part of the 
veteran was minimal and fault on the part of the VA was most 
significant.


CONCLUSION OF LAW

Recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of recovery of an overpayment 
of Chapter 31 education benefits.  The veteran, who had been 
approved and was attending school under the Vocational 
Rehabilitation program, was apparently receiving payment at 
the full time rate for the spring term, effective March 1, 
1997.  His attendance was changed to 10 credit hours, 
resulting in a reduction to the three-quarter time rate for 
the term.  In June 1997 the veteran's award was amended, 
reducing his Vocational Rehabilitation award, effective March 
1, 1997, resulting in an overpayment of $272.81.  The amount 
of the overpayment is not in dispute.

The Committee determined that the overpayment could not be 
attributed to fraud, misrepresentation or bad faith on the 
part of the veteran.  The Board of Veterans' Appeals (Board) 
concurs with this finding.  Therefore, the sole question for 
consideration by the Board at this time is whether collection 
of the indebtedness should be waived under the principles of 
equity and good conscience.  Recovery of an overpayment of 
any VA benefit may be waived if recovery of the indebtedness 
from the payee would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The factors which must ordinarily be considered are the 
extent to which the actions of the veteran contributed to the 
creation of the debt, a weighing of the fault on the part of 
the veteran against any VA fault, whether collection would 
deprive the veteran and his family of basic necessities, 
whether recovery would nullify the objective for which the 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the veteran, and whether the 
reliance on the VA benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965.

In considering these factors, the Board finds that there was 
some fault on the part of the veteran in that Chapter 31 
education payments, which were continued at the full rate 
after his reduction to 10 credit hours, continued to be 
negotiated.  Although the veteran was at fault, the degree 
was minimal as compared to that of the VA.  The veteran has 
related, and there is nothing in the current record before 
the Board that disputes this, that he promptly notified his 
VA counselor of the reduction and was told not to worry about 
it.  It would appear that the VA did not take action to 
reduce the payments for several months.

The Financial Status Report was completed by the veteran and 
his spouse in September 1997.  The information contained in 
the Financial Status Report, which showed total monthly net 
income of $1,266 and total monthly net expenses of $1,329, is 
outdated and a remand for the veteran to complete a new 
Financial Status Report might otherwise be required.  
However, as the overpayment in question was apparently 
created primarily by the inaction on the part of the VA in 
the account of a veteran who reportedly took reasonable 
efforts to avoid the creation of an overpayment, it is the 
judgment of the Board that recovery of the overpayment would 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 education benefits is granted.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

